

114 S645 IS: Prepare All Kids Act of 2015
U.S. Senate
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 645IN THE SENATE OF THE UNITED STATESMarch 3, 2015Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo assist States in providing voluntary high-quality universal prekindergarten programs and
			 programs to support infants and toddlers.
	
		1.Short
 titleThis Act may be cited as the Prepare All Kids Act of 2015.
		2.High-quality
 prekindergarten programsTitle I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended—
 (1)by redesignating part I as part J; and
 (2)by inserting after part H the following:
				
					IHigh-quality
				prekindergarten programs
 1841.FindingsCongress makes the following findings:
 (1)Investments in children and early childhood development education should be a national priority.
 (2)State-funded preschool is the most rapidly expanding segment of the United States educational system, but in many States a lack of stable funding poses an enormous threat to the provision or continuation of high-quality preschool.
 (3)Researchers, educators, and economists have long noted an achievement gap for low-income and minority students as compared to their more advantaged peers that is often already evident when children enter school for the first time.
 (4)One study showed that before entering kindergarten, the average cognitive scores of preschool-age children in the highest socioeconomic group are 60-percent above the average scores of preschool-age children in the lowest socioeconomic group.
 (5)For low-income preschoolers, research shows that high-quality early education and development is vital to closing the achievement gap between them and their more advantaged peers.
 (6)Numerous studies have shown that high-quality preschool programs—
 (A)improve a number of specific life outcomes for children; and
 (B)are cost-effective.
 (7)The provision of high-quality prekindergarten is a cost-effective investment for children and for the Nation. Research shows that for every $1 invested in high-quality early childhood programs, taxpayers save up to $7 in crime, welfare, remedial and special education, and other costs.
 (8)High-quality early education increases academic success for schoolchildren who received that education by—
 (A)improving skills in areas such as following directions and problem solving;
 (B)improving students' performance on standardized tests;
 (C)reducing grade repetition;
 (D)reducing the number of students placed in special education; and
 (E)increasing secondary school graduation rates.
 (9)High-quality early education promotes responsible behavior by teens and adults who received that education by—
 (A)reducing crime, delinquency, and unhealthy behaviors such as smoking and drug use;
 (B)lowering rates of teen pregnancy;
 (C)leading to greater employment and higher wages for adults; and
 (D)contributing to more stable families.
 (10)High-quality prekindergarten programs prepare children to—
 (A)succeed in school;
 (B)achieve higher levels of education; and
 (C)become citizens who—
 (i)earn more in adulthood;
 (ii)compete in the global economy; and
 (iii)contribute to our national prosperity.
 (11)The gap in developmental progress prior to preschool is significant for thousands of young children, and needs to be addressed in order to have a strong foundation for children’s progress in preschool and later years.
 1842.DefinitionsIn this part: (1)ChildThe term child means an individual between the ages of birth and the legal entry age for which the State provides free kindergarten.
 (2)Full-dayThe term full-day means a school day that is equivalent to a full school day at the public elementary schools in the State.
							(3)Poverty
 lineThe term poverty line has the meaning given the term in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)) and includes any revision required by that section.
							(4)Prekindergarten
 programThe term prekindergarten program means a program that—
 (A)serves children who have attained the State's legal age for State-funded prekindergarten;
 (B)addresses all domains, including children’s cognitive, social, emotional, and physical development and approaches to learning; and
 (C)helps prepare such children for a successful transition to kindergarten.
								(5)Prekindergarten
 teacherThe term prekindergarten teacher means an individual who teaches in a prekindergarten program and—
 (A)has a baccalaureate degree with a specialization in early childhood education or early childhood development; or
 (B)during the 6-year period following the first date on which the individual is employed as a teacher in a prekindergarten program assisted under this part, is working toward such degree.
								(6)Qualified
 prekindergarten providerThe term qualified prekindergarten provider includes a provider of a prekindergarten program, a Head Start agency, a provider of a child care program, a school, or other entity providing prekindergarten services for eligible children that—
 (A)is in existence on the date of the qualification determination;
 (B)has demonstrated experience in providing early childhood education services to children; and
 (C)has met applicable requirements under State or local law that are designed to protect the health and safety of children and that are applicable to child care providers, or similar health and safety standards for public elementary and secondary schools.
								(7)State Advisory
 Council on Early Childhood Education and CareThe term State Advisory Council on Early Childhood Education and Care means the State Advisory Council on Early Childhood Education and Care designated or established under section 642B of the Head Start Act (42 U.S.C. 9837b) for a State.
							1843.Program
				authorization
							(a)Prekindergarten
 incentive fundThe Secretary of Education, in collaboration and consultation with the Secretary of Health and Human Services, shall create a Prekindergarten Incentive Fund, to be administered by the Secretary of Education.
 (b)GrantsIn administering the Fund, the Secretary shall award grants to eligible States based on a formula established by the Secretary in accordance with subsection (c), to pay for the Federal share of the cost of awarding subgrants to qualified prekindergarten providers to establish, expand, or enhance voluntary high-quality full-day prekindergarten programs.
							(c)Minimum
 allotmentNo State shall receive a grant allotment under subsection (b) for a fiscal year that is less than one-half of 1 percent of the total amount made available to carry out this part for such fiscal year.
							1844.State
				applications and requirements
							(a)Designated
 state agencyTo be eligible to receive a grant under this part, a State shall designate a State agency to administer the State program of assistance for prekindergarten programs funded through the grant, including receiving and administering funds and monitoring the programs.
							(b)State
 applicationIn order for a State to be eligible to receive a grant under this part, the designated State agency shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including—
 (1)an assurance that the State will award subgrants for prekindergarten programs in amounts that are sufficient to provide a high-quality prekindergarten experience;
 (2)an assurance that not less than 25 percent of the qualified prekindergarten providers receiving such subgrants will be providers of community-based programs;
 (3)a description of the number of children in the State who are eligible for the prekindergarten programs and the needs that will be served through the prekindergarten programs;
 (4)a description of how the State will ensure that the subgrants are awarded to a wide range of types of qualified prekindergarten providers;
 (5)a description of how the designated State agency will collaborate and coordinate activities with the State Advisory Council on Early Childhood Education and Care, State-funded providers of prekindergarten programs, providers of federally funded programs such as Head Start agencies, local educational agencies, and child care providers;
 (6)a description of how the State will ensure, through a monitoring process, that qualified prekindergarten providers receiving the subgrants provide prekindergarten programs that meet the standards of high-quality early education, and use funds appropriately;
 (7)a description of how the State will meet the needs of the most disadvantaged students, including families at or below 200 percent of the poverty line;
 (8)a description of how the State will meet the needs of working parents; and
 (9)a description of how the State will assist in providing professional development assistance to prekindergarten teachers and teacher aides.
								(c)State and
				Federal contributions
								(1)Federal
 shareThe Federal share of the cost described in section 1843(b) shall be 50 percent.
								(2)Non-Federal
 shareThe State shall provide the non-Federal share of the cost described in section 1843(b) in cash. A State may include, as the State's non-Federal share, State funds designated for State prekindergarten programs or to supplement Head Start programs, but may not include any funds that are attributed as matching funds, as part of a non-Federal share, or as a maintenance of effort requirement, for any other Federal program.
								(d)Supplementary
 Federal fundingFunds made available under this part may be used only to supplement and not supplant other Federal, State, local, or private funds that would, in the absence of the funds made available under this part, be made available for early childhood programs.
							(e)Maintenance of
 effortA State that receives a grant under this part for a fiscal year shall maintain the expenditures of the State for early childhood programs at a level not less than the level of such expenditures of the State for the preceding fiscal year.
							1845.State set
				asides and expenditures
							(a)Infant and
 toddler set asideNotwithstanding section 1843, a State shall set aside not less than 15 percent of the funds made available through a grant awarded under this part for the purpose of funding high-quality early childhood development programs for children from birth through age 3. Funds made available under this subsection may also be used for professional development for teachers and teacher aides in classrooms for children from birth through age 3.
							(b)Extended day
 and extended year set asideNotwithstanding section 1843, a State shall set aside not less than 10 percent of the funds made available through a grant awarded under this part for the purpose of extending the hours of early childhood development programs to create extended day and extended year programs.
							(c)Administrative
 expensesNot more than 5 percent of the funds made available through a grant awarded under this part may be used for administrative expenses, including monitoring.
							1846.Local
 applicationsTo be eligible to receive a subgrant under this part, a qualified prekindergarten provider shall submit an application to the designated State agency at such time, in such manner, and containing such information as the agency may reasonably require, including—
 (1)a description of how the qualified prekindergarten provider will meet the diverse needs of children in the community to be served, including children with disabilities, children whose native language is not English, children with other special needs, children in the State foster care system, and homeless children;
 (2)a description of how the qualified prekindergarten provider will serve eligible children who are not served through similar services or programs;
 (3)a description of a plan for actively involving parents and families in the prekindergarten program and the success of their children in the program;
 (4)a description of how children in the prekindergarten program, and their parents and families, will receive referrals to, or assistance with, accessing supportive services provided within the community;
 (5)a description of how the qualified prekindergarten provider collaborates with the State Advisory Council on Early Childhood Education and Care and providers of other programs serving children and families, including Head Start agencies, providers of child care programs, and local educational agencies, to meet the needs of children, families, and working families, as appropriate; and
 (6)a description of how the qualified prekindergarten provider will collaborate with local educational agencies to ensure a smooth transition for participating students from the prekindergarten program to kindergarten and early elementary education.
							1847.Local
				prekindergarten program requirements
							(a)Mandatory uses
 of fundsA qualified prekindergarten provider that receives a subgrant under this part shall use funds received through the grant to establish, expand, or enhance prekindergarten programs for children who are ages 3 through 5, including—
 (1)providing a prekindergarten program that supports children’s cognitive, social, emotional, and physical development and approaches to learning, and helps prepare children for a successful transition to kindergarten; and
 (2)purchasing educational equipment, including educational materials, necessary to provide a high-quality prekindergarten program.
								(b)Permissible use
 of fundsA qualified prekindergarten provider that receives a subgrant under this part may use funds received through the grant to—
 (1)extend part-day prekindergarten programs to full-day prekindergarten programs and year-round programs;
 (2)pay for transporting students to and from a prekindergarten program; and
 (3)provide professional development assistance to prekindergarten teachers and teacher aides.
								(c)Program
 requirementsA qualified prekindergarten provider that receives a subgrant under this part shall carry out a high-quality prekindergarten program by—
 (1)maintaining a maximum class size of 20 children, with at least 1 prekindergarten teacher per classroom;
 (2)ensuring that the ratio of children to prekindergarten teachers and teacher aides shall not exceed 10 to 1;
 (3)utilizing a prekindergarten curriculum that is research- and evidence-based, developmentally appropriate, and designed to support children’s cognitive, social, emotional, and physical development, and approaches to learning; and
 (4)ensuring that prekindergarten teachers meet the requirements of this part.
								1848.Reporting
							(a)Qualified
 prekindergarten provider reportsEach qualified prekindergarten provider that receives a subgrant from a State under this part shall submit an annual report, to the designated State agency, that reviews the effectiveness of the prekindergarten program provided. Such annual report shall include—
 (1)data specifying the number and ages of enrolled children, and the family income, race, gender, type of disability (if applicable), and native language of such children;
 (2)a description of—
 (A)the curriculum used by the program;
 (B)how the curriculum supports the enrolled children’s cognitive, social, emotional, and physical development and approaches to learning; and
 (C)how the curriculum is appropriate for children of the culture, language, and ages of the children served; and
 (3)a statement of all sources of funding received by the program, including Federal, State, local, and private funds.
								(b)State
 reportsEach State that receives a grant under this part shall submit an annual report to the Secretary detailing the effectiveness of all prekindergarten programs funded under this part in the State.
							(c)Report to
 congressThe Secretary shall submit an annual report to Congress that describes the State programs of assistance for prekindergarten programs funded under this part.
							1849.Prohibited
 use of assessments for young childrenFunds available under this part, including funds provided as the non-Federal share required under section 1844(c)(2), may not be used for assessments of children in prekindergarten programs or early childhood development programs for any of the following:
 (a)Assessments that provide or lead to rewards or sanctions for individual children, teachers, programs, or schools.
 (b)A single assessment used as the primary or sole method for assessing program effectiveness.
 (c)Evaluating children other than for—
 (1)improving instruction or classroom environment;
 (2)targeting high-quality, evidence-based professional development;
 (3)determining the need for health, mental health, disability, or family support services;
 (4)informing the quality improvement process at the State level;
 (5)program evaluation for the purposes of program improvement and parent information; or
 (6)research conducted as part of a national evaluation.
								1850.Authorization
 of appropriationsThere are authorized to be appropriated to carry out this part such sums as may be necessary for fiscal years 2016 through 2020..
			3.Conforming
			 amendments
			(a)Table of
 contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended—
 (1)by striking the item relating to the part heading for part I of title I and inserting the following:Part J. General
				Provisions; 
 and(2)by inserting after the item relating to section 1830 the following:
					Part I. High-Quality Prekindergarten ProgramsSec. 1841. Findings.Sec. 1842. Definitions.Sec. 1843. Program authorization.Sec. 1844. State applications and requirements.Sec. 1845. State set asides and expenditures.Sec. 1846. Local applications.Sec. 1847. Local prekindergarten program
				requirements.Sec. 1848. Reporting.Sec. 1849. Prohibited use of
				assessments for young children.Sec. 1850. Authorization of
				appropriations..
				(b)Conforming
 provisionsSections 1304(c)(2) and 1415(a)(2)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6394(c)(2), 6435(a)(2)(C)) are each amended by striking part I and inserting part J.